THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND
SUCH STATE SECURITIES LAWS.

P-COM, INC.

Promissory Note

due December 31, 2006

No. PN-04-01 $   
Dated: November    , 2004

For value received, P-COM, INC., a Delaware corporation (the “Maker”), hereby
promises to pay to the order of    (together with its successors,
representatives, and permitted assigns, the “Holder”), in accordance with the
terms hereinafter provided, the principal amount of    ($   ), together with
interest thereon. Concurrently with the issuance of this Note, the Maker is
issuing separate promissory notes (the "Other Notes”) to separate purchasers
(the “Other Holders”) pursuant to the Note and Warrant Purchase Agreement dated
as of November 3, 2004 (the “Purchase Agreement”) by and among the Maker and the
purchasers listed therein.

All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A. The
outstanding principal balance of this Note shall be due and payable on
December 31, 2006 (the “Maturity Date”) or at such earlier time as provided
herein.

ARTICLE I

Section 1.1 Purchase Agreement. This Note has been executed and delivered
pursuant to the Purchase Agreement. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth for such terms in the Purchase
Agreement.

Section 1.2 Interest; Payment of Interest. Beginning on the issuance date of
this Note (the “Issuance Date”), the outstanding principal balance of this Note
shall bear interest, in arrears, at a rate per annum equal to seven percent
(7%), increasing to eight percent (8%) on July 1, 2005 and ten percent (10%) on
April 1, 2006 through the Maturity Date. Interest shall be payable on a
quarterly basis on each Principal Payment Date (as defined below) commencing on
March 31, 2005. Interest shall be computed on the basis of a 360-day year of
twelve (12) 30-day months and shall accrue commencing on the Issuance Date.
Furthermore, upon the occurrence of an Event of Default (as defined in
Section 2.1 hereof), then to the extent permitted by law, the Maker will pay
interest to the Holder, payable on demand, on the outstanding principal balance
of the Note from the date of the Event of Default until such Event of Default is
cured at the rate equal to the lesser of the interest rate then in effect plus
two percent (2%) and the maximum applicable legal rate per annum (the “Default
Rate”).

Section 1.3 Payment of Principal. Commencing on March 31, 2005 and continuing
thereafter on a quarterly basis (each, a “Quarterly Determination Period”) on
each of June 30, 2005, September 30, 2005, December 31, 2005, March 31, 2006,
June 30, 2006, September 30, 2006 and December 31, 2006 (each, a “Principal
Payment Date”), the Maker shall pay the outstanding principal balance of this
Note in eight (8) consecutive and equal installments equal to $   (the
“Principal Installment Amount”), plus accrued interest thereon (the "Interest
Installment Amount”). The Maker may pay such Principal Installment Amount in
cash or registered shares of the Maker’s common stock, par value $0.0001 per
share (the “Common Stock”). The Maker shall notify the Holder in writing five
(5) Trading Days prior to the Principal Payment Date (the “Notification Date”)
of its election to pay the Principal Installment Amount and Interest Installment
Amount in cash or registered shares of Common Stock, or any combination thereof,
at the Maker’s discretion. If the Maker elects to pay the Principal Installment
Amount and the Interest Installment Amount in cash such amount shall be wired in
immediately available funds on the Principal Payment Date. If the Maker elects
to pay the Principal Installment Amount and the Interest Installment Amount in
registered shares of Common Stock, the Registration Statement must be effective
and the number of registered shares of Common Stock to be issued to the Holder
shall be an amount equal to the Principal Installment Amount and the Interest
Installment Amount divided by ninety percent (90%) of the average of the twenty
(20) lowest Volume Weighted Average Prices of the Maker’s Common Stock, as
reported on the OTC Bulletin Board, for the applicable Quarterly Determination
Period, excluding the Trading Days occurring on and after the Notification Date
for such Quarterly Determination Period. The Maker shall not issue more than six
million (6,000,000) shares of its Common Stock (“Share Cap Amount”) in the
aggregate in payment of Principal Installment Amounts and Interest Installment
Amounts under this Note and the Other Notes. Any payment of Principal
Installment Amounts and Interest Installment Amounts in excess of the Share Cap
Amount shall be paid in cash.

Section 1.4 Payment on Non-Business Days. Whenever any payment to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due on the next succeeding business day and such
next succeeding day shall be included in the calculation of the amount of
accrued interest payable on such date.

Section 1.5 Seniority. Except for the amounts outstanding under the Credit
Facility dated September 17, 2004 from Silicon Valley Bank, which amounts shall
not exceed $5,000,000 without the consent of the Holders and the Other Holders,
this Note and the Other Notes shall rank senior to the Maker’s currently issued
and outstanding indebtedness and equity securities. The parties agree and
acknowledge that all amounts due under the terms of this Note are subordinate to
all amounts due under the terms of the Credit Facility from Silicon Valley Bank.

Section 1.6 Transfer. This Note may be transferred or sold, subject to the
provisions of Section 4.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.

Section 1.7 Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof), and without requiring an
indemnity bond or other security, or, in the case of a mutilation of this Note,
upon surrender and cancellation of such Note, the Maker shall issue a new Note,
of like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

ARTICLE II

EVENTS OF DEFAULT; REMEDIES

Section 2.1 Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:

(a) the Maker shall fail to make the payment of any Principal Installment Amount
on the date such payment is due hereunder; or

(b) the Maker shall fail to make any payment of Interest Installment Amount on
the date such payment is due hereunder; or

(c) the failure of the Registration Statement to be declared effective by the
Securities and Exchange Commission on or prior to the date which is one hundred
twenty (120) days after the Closing Date; or

(d) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, Nasdaq National Market, Nasdaq SmallCap Market, The New York Stock
Exchange, Inc. or The American Stock Exchange, Inc. for a period of five
(5) consecutive Trading Days; or

(e) the Maker shall fail to (i) timely deliver the shares of Common Stock in
accordance with Section 1.3 hereof, (ii) timely file the Registration Statement
or (iii) make the payment of any fees and/or liquidated damages under this Note,
the Purchase Agreement or the Registration Rights Agreement, which failure in
each case is not remedied within three (3) business days after the occurrence
thereof; or

(f) default shall be made in the performance or observance of (i) any material
covenant, condition or agreement contained in this Note (other than as set forth
in clause (e) of this Section 2.1) and such default is not fully cured within
five (5) business days after the receipt by the Maker of a notice of default or
(ii) any material covenant, condition or agreement contained in the Purchase
Agreement, the Other Notes or the Registration Rights Agreement which is not
covered by any other provisions of this Section 2.1 and such default is not
fully cured within five (5) business days after the receipt by the Maker of a
notice of default; or

(g) any material representation or warranty made by the Maker herein or in the
Purchase Agreement, the Registration Rights Agreement or the Other Notes shall
prove to have been false or incorrect or breached in a material respect on the
date as of which made; or

(h) the Maker shall (i) default in any payment of any amount or amounts of
principal of or interest on any Indebtedness (other than the Indebtedness
hereunder) the aggregate principal amount of which Indebtedness is in excess of
$250,000 or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or

(i) the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or

(j) a proceeding or case shall be commenced in respect of the Maker, without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets in connection with the liquidation or dissolution of the Maker or
(iii) similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
sixty (60) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of sixty (60) days; or

(k) the failure of the Maker to instruct its transfer agent to remove any
legends from shares of Common Stock eligible to be sold under Rule 144 of the
Securities Act and issue such unlegended certificates to the Holder within three
(3) business days of the Holder’s request so long as the Holder has provided
reasonable assurances to the Maker that such shares of Common Stock can be
resold pursuant to Rule 144; or

(l) the occurrence of an Event of Default under the Other Notes.

Section 2.2 Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Holder of this Note may at any time at its
option, (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker; provided, however, that upon the occurrence of an Event of Default
described in (i) Sections 2.1(i) or (j), the outstanding principal balance and
accrued interest hereunder shall be automatically due and payable and
(ii) Sections 2.1 (c)-(h), demand the prepayment of this Note pursuant to
Section 3.3 hereof, (b) demand that the principal amount of this Note then
outstanding and all accrued and unpaid interest thereon shall be converted into
shares of Common Stock at a conversion price per share calculated pursuant to
Section 1.3 hereof assuming that the Trading Day that precedes the date that the
Event of Default occurs is the last day of a ninety day period to determine the
average of the twenty (20) lowest Volume Weight Average Prices, or (c) exercise
or otherwise enforce any one or more of the Holder’s rights, powers, privileges,
remedies and interests under this Note, the Purchase Agreement, the Registration
Rights Agreement or applicable law. No course of delay on the part of the Holder
shall operate as a waiver thereof or otherwise prejudice the right of the
Holder. No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.

ARTICLE III

DELIVERY OF COMMON STOCK; PREPAYMENT

Section 3.1 Delivery of Common Stock.

(a) On the Principal Payment Date, the Maker or its designated transfer agent,
as applicable, shall issue and deliver to the Depository Trust Company (“DTC”)
account on the Holder’s behalf via the Deposit Withdrawal Agent Commission
System (“DWAC”) as specified by the Holder, registered in the name of the Holder
or its designee, for the number of shares of Common Stock to which the Holder
shall be entitled. In the alternative, the Maker shall deliver to the Holder by
express courier a certificate or certificates which shall be free of restrictive
legends and trading restrictions (other than those required by Section 5.1 of
the Purchase Agreement) representing the number of shares of Common Stock being
issued in payment of the Principal Installment Amount and the Interest
Installment Amount on the Principal Payment Date. Notwithstanding the foregoing
to the contrary, the Maker or its transfer agent shall only be obligated to
issue and deliver the shares to the DTC on the Holder’s behalf via DWAC (or
certificates free of restrictive legends) if such conversion is in connection
with a sale and the Holder has complied with the applicable prospectus delivery
requirements.

(b) The Maker understands that a delay in the delivery of the shares of Common
Stock beyond the Principal Payment Date could result in economic loss to the
Holder. If the Maker fails to deliver to the Holder such shares via DWAC or a
certificate or certificates pursuant to this Section hereunder by the Principal
Payment Date, the Maker shall pay to such Holder, in cash, an amount per Trading
Day for each Trading Day until such shares are delivered via DWAC or
certificates are delivered, together with interest on such amount at the Default
Rate, accruing until such amount and any accrued interest thereon is paid in
full, equal to the greater of (A) (i) 1% of the aggregate Principal Installment
Amount of the Notes being repaid for the first five (5) Trading Days after the
Principal Payment Date and (ii) 2% of the aggregate Principal Installment Amount
of the Notes being repaid for each Trading Day thereafter and (B) $2,000 per day
(which amount shall be paid as liquidated damages and not as a penalty). Nothing
herein shall limit a Holder’s right to pursue actual damages for the Maker’s
failure to deliver certificates representing shares of Common Stock within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief).

(c) Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock in payment of this Note
pursuant thereto.

(d) Fractional Shares. No fractional shares of Common Stock shall be issued in
payment of this Note. In lieu of any fractional shares to which the Holder would
otherwise be entitled, the Maker shall pay cash equal to the product of such
fraction multiplied by the average of the Volume Weighted Average Prices of the
Common Stock for the five (5) consecutive Trading Days immediately preceding the
Principal Payment Date.

(e) Reservation of Common Stock. The Maker shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, six million (6,000,000) shares of Common Stock as shall
from time to time be sufficient to effect the payment of this Note and all
interest accrued thereon. The Maker shall, from time to time in accordance with
the Delaware General Corporation Law, increase the authorized number of shares
of Common Stock if at any time the unissued number of authorized shares shall
not be sufficient to satisfy the Maker’s obligations under this Section 3.1(e).

(f) Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of repayment of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.

Section 3.2 Ownership Cap and Certain Conversion Restriction. Notwithstanding
anything to the contrary set forth in Section 3 of this Note, at no time may the
Maker issue shares of Common Stock in payment of a quarterly Principal
Installment Amount if the number of shares of Common Stock to be issued would
exceed, when aggregated with all other shares of Common Stock owned by the
Holder at such time, the number of shares of Common Stock which would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act and the rules thereunder) more than 9.9% of all of the
Common Stock outstanding at such time.

Section 3.3 Prepayment.

(a) Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default described
in Sections 2.1(c)-(j) hereof, the Holder shall have the right, at such Holder’s
option, to require the Maker to prepay in cash all or a portion of this Note at
a price equal to the Triggering Event Prepayment Price (as defined in
Section 3.3(c) below) applicable at the time of such request (the “Event of
Default Prepayment Price”). Nothing in this Section 3.3(a) shall limit the
Holder’s rights under Section 2.2 hereof.

(b) Prepayment Option Upon Major Transaction. In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder’s
option, to require the Maker to prepay all or a portion of the Holder’s Notes in
cash at a price equal to one hundred percent (100%) of the aggregate principal
amount of this Note plus all accrued and unpaid interest (the “Major Transaction
Prepayment Price”).

(c) Prepayment Option Upon Triggering Event. In addition to all other rights of
the Holder contained herein, after a Triggering Event (as defined below), the
Holder shall have the right, at the Holder’s option, to require the Maker to
prepay all or a portion of the Holder’s Notes in cash at a price equal to one
hundred percent (100%) of the aggregate principal amount of this Note plus all
accrued and unpaid interest (the “Triggering Event Prepayment Price,” and,
collectively with the “Major Transaction Prepayment Price,” the “Prepayment
Price”).

(d) Intentionally Omitted.

(e) "Major Transaction.” A “Major Transaction” shall be deemed to have occurred
at such time as any of the following events:

(i) the consolidation, merger or other business combination of the Maker with or
into another Person (as defined in Section 4.13 hereof) (other than (A) pursuant
to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Maker or (B) a consolidation, merger or
other business combination in which holders of the Maker’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities);

(ii) the sale or transfer of more than fifty percent (50%) of the Maker’s assets
(based on the fair market value as determined in good faith by the Maker’s Board
of Directors) other than inventory in the ordinary course of business in one or
a related series of transactions; or

(iii) closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted; or

(iv) the issuance by the Maker of shares of its Common Stock in one or a series
of related transactions in excess of forty percent (40%) of its shares of Common
Stock outstanding on the [Closing Date].

(f) "Triggering Event.” A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:

(i) so long as any Notes are outstanding, the effectiveness of the Registration
Statement, after it becomes effective, (i) lapses for any reason (including,
without limitation, the issuance of a stop order) or (ii) is unavailable to the
Holder for sale of the shares of Common Stock, and such lapse or unavailability
continues for a period of twenty (20) consecutive Trading Days, and the shares
of Common Stock which may be issued in payment of the Holder’s Notes cannot be
sold in the public securities market pursuant to Rule 144(k), provided that the
cause of such lapse or unavailability is not due to factors primarily within the
control of the Holder of the Notes; and provided further that a Triggering Event
shall not have occurred if and to the extent the Maker exercised its rights set
forth in Sections 3(m) or 3(n) of the Registration Rights Agreement; or

(ii) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, Nasdaq National Market, Nasdaq SmallCap Market, The New York Stock
Exchange, Inc. or The American Stock Exchange, Inc., for a period of five
(5) consecutive Trading Days.

(f) Intentionally Omitted.

(g) Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the Holder of
this Note. At any time after receipt of a Notice of Major Transaction (or, in
the event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), any holder of the Notes then outstanding may require the Maker to
prepay, effective immediately prior to the consummation of such Major
Transaction, all of the holder’s Notes then outstanding by delivering written
notice thereof via facsimile and overnight courier (“Notice of Prepayment at
Option of Holder Upon Major Transaction”) to the Maker, which Notice of
Prepayment at Option of Holder Upon Major Transaction shall indicate (i) the
number of Notes that such holder is electing to prepay and (ii) the applicable
Major Transaction Prepayment Price, as calculated pursuant to Section 3.3(b)
above.

(h) Mechanics of Prepayment at Option of Holder Upon Triggering Event. Within
one (1) business day after the occurrence of a Triggering Event, the Maker shall
deliver written notice thereof via facsimile and overnight courier (“Notice of
Triggering Event”) to each holder of the Notes. At any time after the earlier of
a holder’s receipt of a Notice of Triggering Event and such holder becoming
aware of a Triggering Event, any holder of this Note and the Other Notes then
outstanding may require the Maker to prepay all of the Notes on a pro rata basis
by delivering written notice thereof via facsimile and overnight courier
(“Notice of Prepayment at Option of Holder Upon Triggering Event”) to the Maker,
which Notice of Prepayment at Option of Holder Upon Triggering Event shall
indicate (i) the amount of the Note that such holder is electing to have prepaid
and (ii) the applicable Triggering Event Prepayment Price, as calculated
pursuant to Section 3.3(c) above. A holder shall only be permitted to require
the Maker to prepay the Note pursuant to Section 3.3 hereof for the greater of a
period of ten (10) days after receipt by such holder of a Notice of Triggering
Event or for so long as such Triggering Event is continuing.

(i) Intentionally Omitted.

(j) Payment of Prepayment Price. Upon the Maker’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker’s receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder’s certificates representing the Notes which such holder
has elected to have prepaid. The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 3.3(h),
to such holder within five (5) business days after the Maker’s receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 3.3(g), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder’s original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder’s
pro-rata amount (based on the number of Notes held by such holder relative to
the number of Notes outstanding) of all Notes being prepaid. If the Maker shall
fail to prepay all of the Notes submitted for prepayment (other than pursuant to
a dispute as to the arithmetic calculation of the Prepayment Price), in addition
to any remedy such holder of the Notes may have under this Note and the Purchase
Agreement, the applicable Prepayment Price payable in respect of such Notes not
prepaid shall bear interest at the rate of two percent (2%) per month (prorated
for partial months) until paid in full. Until the Maker pays such unpaid
applicable Prepayment Price in full to a holder of the Notes submitted for
prepayment, such holder shall have the option (the “Void Optional Prepayment
Option”) to, in lieu of prepayment, require the Maker to promptly return to such
holder(s) all of the Notes that were submitted for prepayment by such holder(s)
under this Section 3.3 and for which the applicable Prepayment Price has not
been paid, by sending written notice thereof to the Maker via facsimile (the
“Void Optional Prepayment Notice”). Upon the Maker’s receipt of such Void
Optional Prepayment Notice(s) and prior to payment of the full applicable
Prepayment Price to such holder, (i) the Notice(s) of Prepayment at Option of
Holder Upon Triggering Event or the Notice(s) of Prepayment at Option of Holder
Upon Major Transaction, as the case may be, shall be null and void with respect
to those Notes submitted for prepayment and for which the applicable Prepayment
Price has not been paid, and (ii) the Maker shall immediately return any Notes
submitted to the Maker by each holder for prepayment under this Section 3.3(j)
and for which the applicable Prepayment Price has not been paid. A holder’s
delivery of a Void Optional Prepayment Notice and exercise of its rights
following such notice shall not effect the Maker’s obligations to make any
payments which have accrued prior to the date of such notice. Payments provided
for in this Section 3.3 shall have priority to payments to other stockholders in
connection with a Major Transaction.

(k) Maker’s Prepayment Option. At any time and from time to time after the
Issuance Date, the Maker may prepay in cash all or any portion of the
outstanding principal amount of this Note, plus any accrued and unpaid interest
thereon, upon ten (10) business days prior written notice to the Holder (the
“Maker Prepayment Notice”) at a cash price equal to one hundred percent (100%)
of the outstanding principal amount of this Note plus any interest accrued and
outstanding thereon (the “Maker Prepayment Price”). The Maker may not deliver a
Maker Prepayment Notice to the Holder unless the Maker has clear and good funds
for a minimum of the amount it intends to prepay in a bank account controlled by
the Maker. The Maker Prepayment Notice shall state the date of prepayment (the
“Maker Prepayment Date”), the Maker Prepayment Price, the amount of the Note of
such Holder to be prepaid, the amount of accrued and unpaid interest through the
Maker Prepayment Date and shall call upon the Holder to surrender to the Maker
on the Maker Prepayment Date at the place designated in the Maker Prepayment
Notice such Holder’s Note. The Maker Prepayment Date shall be no more than ten
(10) Trading Days after the date on which the Holder is notified of the Maker’s
intent to prepay the Note (the “Maker Prepayment Notice Date”). If the Maker
fails to pay the Maker Prepayment Price by the eleventh (11th) trading day
following the Maker Prepayment Notice Date, the prepayment will be declared null
and void and the Maker shall lose its right to deliver a Maker Prepayment Notice
to the Holder in the future. On or after the Maker Prepayment Date, the Holder
shall surrender the Notes called for prepayment to the Maker at the place
designated in the Maker Prepayment Notice and shall thereupon be entitled to
receive payment of the Maker Prepayment Price.

Section 3.4 No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the payment of this Note in
shares of Common Stock, the right to vote or to receive dividends or to consent
or to receive notice as a shareholder in respect of any meeting of shareholders
for the election of directors of the Maker or of any other matter, or any other
rights as a shareholder of the Maker.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated in the Purchase
Agreement (if delivered on a business day during normal business hours where
such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The Maker will give written notice to the Holder at least ten (10) days prior to
the date on which the Maker takes a record (x) with respect to any dividend or
distribution upon the Common Stock, (y) with respect to any pro rata
subscription offer to holders of Common Stock or (z) for determining rights to
vote with respect to any Organic Change, dissolution, liquidation or winding-up
and in no event shall such notice be provided to such holder prior to such
information being made known to the public. The Maker will also give written
notice to the Holder at least ten (10) days prior to the date on which any
Organic Change, dissolution, liquidation or winding-up will take place and in no
event shall such notice be provided to the Holder prior to such information
being made known to the public. The Maker shall promptly notify the Holder of
this Note of any notices sent or received, or any actions taken with respect to
the Other Notes.

Section 4.2 Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.

Section 4.3 Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.

Section 4.4 Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof). The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.

Section 4.5 Enforcement Expenses. The Maker agrees to pay all costs and expenses
of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

Section 4.6 Binding Effect. The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.

Section 4.7 Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Maker and the Holder.

Section 4.8 Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note. This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE
SECURITIES LAWS.”

Section 4.9 Consent to Jurisdiction. Each of the Maker and the Holder (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Maker and the Holder
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this
Section 4.9 shall affect or limit any right to serve process in any other manner
permitted by law. Each of the Maker and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Note shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.

Section 4.10 Parties in Interest. This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.

Section 4.11 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

Section 4.12 Maker Waivers. Except as otherwise specifically provided herein,
the Maker and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands’ and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

(b) THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS
A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

Section 4.13 Definitions. For the purposes hereof, the following terms shall
have the following meanings:

"Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

"Trading Day” means (a) a day or which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (b) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
its functions of reporting prices); provided, however, that in the event that
the Common Stock is not listed or quoted as set forth in (a) and (b) hereof,
then Trading Day shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other government action to close.

P-COM, INC.

By:

Name:

Title:

1

EXHIBIT A

WIRE INSTRUCTIONS.

Payee:

Bank:

Address:

Bank No.:

Account No.:

Account Name:

DWAC INSTRUCTIONS.

Payee:

Bank:

Address:

Bank No.:

Account No.:

Account Name:

2